Citation Nr: 1816095	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-03 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left ankle Achilles tendinopathy. 

2. Entitlement to an initial rating in excess of 10 percent for right ankle Achilles tendinopathy. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from April 1989 to September 1990. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). A December 2012 rating decision increased the initial noncompensable ratings to 10 percent, effective May 8, 2009 (date service connection was established)

In December 2016, the Board remanded the Veteran's claims for a VA examination to assess the severity of her ankle disabilities.  The matter has now returned to the Board for appellate consideration. The Board finds there has been substantial compliance with its prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand). Specifically, the Veteran was provided a VA examination in December 2016 for her ankle disabilities. 


FINDINGS OF FACT

1. The Veteran's left ankle Achilles tendinopathy is manifested by objective findings of no more than moderate limitation of motion, with no findings of ankylosis. 

2. The Veteran's right ankle Achilles tendinopathy is manifested by objective findings of no more than moderate limitation of motion, with no findings of ankylosis. 



CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 10 percent for left ankle Achilles tendinopathy have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5270-5274 (2017). 

2. The schedular criteria for a rating in excess of 10 percent for right ankle Achilles tendinopathy have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5270-5274 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence. Presently, neither the Veteran nor her representative has alleged any deficiencies in VA's duties to notify and assist. As such, the Board will proceed with consideration of the Veteran's appeal. 

Legal Analysis and Criteria

The Veteran contends that her ankle disabilities cause pain greater than the currently assigned 10 percent disabling rating.  On her substantive appeal, the Veteran stated that she has pain when standing or walking for long periods of time and rates her pain at about an 8 or 9, daily.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentage is based on the average impairment of earning capacity as a result of service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, the Board must also consider staged ratings. Staged ratings are not appropriate in this matter as the evidence establishes that the Veteran's service-connected disabilities largely remained stable and constant. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other. Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14. 

The Veteran is competent to report symptoms and experiences observable by her senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). 

Bilateral Ankle Disabilities

The Veteran is currently evaluated under DC 5271 for her ankle disabilities. 

Under Diagnostic Code 5271, a 10 percent rating is warranted where there is moderate limitation of motion of the ankle, and a 20 percent rating is warranted where there is marked limitation of motion of the ankle. 38 C.F.R. § 4.71a, 
DC 5271. While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in the VBA's M21-1 Adjudication Procedures Manual (VBA Manual). Specifically, the VBA Manual states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 
30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion. See VBA Manual M21-1, III.iv.4.A.4.o.  

Ankle disabilities can also be rated under Diagnostic Codes 5270 (ankylosis of the ankle); 5272 (ankylosis of the subastragalar or tarsal joint); 5273 (malunion of os calcis or astragalus); and 5274 (astragalectomy). 38 C.F.R. § 4.71a, DCs 5270-5274. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment. 38 C.F.R. §§ 4.40, 4.45 (2017). The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves. These determinations are, 
if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995); 38 C.F.R. § 4.59 (2017). 

Upon review of the competent medical and lay evidence of record, the Board finds that the probative evidence weighs against a finding that her right and left ankle disabilities are manifested by marked limitation of motion or warrant a separate, additional rating. 

The October 2010 VA Examination noted tenderness of the Veteran's right and left Achilles tendon. See 10/12/2012, VA Examination, at p. 9. While there was guarding of movement in the left ankle, there was no instability in either ankle. Both ankles were tender.  The examiner recorded evidence of pain with range of motion on the left and right side, with right and left dorsiflexion 0 to 20 degrees, and right and left plantar flexion 0 to 40 degrees. Id. at p. 10. After x-rays were performed, the examiner noted unremarkable right and left ankles. Id. at p. 12. 

The Board finds this examination report to be highly probative as it is based on an in-person examination, review of the relevant evidence, scientific testing, and medical expertise. Accordingly, the Board finds that that the weight of the competent and probative evidence is against finding that the Veteran's ankle disabilities warrant an initial rating in excess of 10 percent under DC 5271. 
The Veteran had objective signs of painful motion, but did not have marked limitation of motion as she had 20 degrees dorsiflexion in the right and left ankles, and 40 degrees plantar flexion in the right and left ankles. In sum, the weight of the above findings more nearly approximates moderate rather than marked limitation of motion. 

Additionally, the Veteran underwent a VA examination in December 2016 for her ankle disabilities. The Veteran did not report any functional loss or impairment, nor did she report flare-ups. See 12/16/2016, C&P Examination, at p. 2. The examiner noted normal range of motion for the left and right ankles, and there was no evidence of pain with weight bearing. Id. at p. 2-3. The Veteran was able to perform repetitive use testing with no loss of function or loss of range of motion in either ankle. Id. at p. 3. Additionally, the examiner recorded no pain, weakness, fatigability or incoordination that would significantly limit functional abilities in either ankle. Id. Right and left ankle strength was normal for plantar flexion and dorsiflexion, with no reduction in muscle strength or muscle atrophy. Id. at p. 4. While the examiner noted that the Veteran has shin splints which affect her ankles' range of motion, the range of motion for both ankles was fully normal. Id. at p. 2, 5. Finally, the examiner stated that there is no degenerative or traumatic arthritis in either ankle, no evidence of pain on passive range of motion, and no evidence of pain when used in non-weight bearing. Id. at p. 7-8. 

The Board finds this examination report to be highly probative as it is based on an in-person examination, review of the relevant evidence, scientific testing, and medical expertise. Accordingly, the Board finds that that the weight of the competent and probative evidence is against finding that the Veteran's ankle disabilities warrant a rating in excess of 10 percent under DC 5271, as the Veteran has normal range of motion for both ankles, and marked limitation is not present. 
In sum, the weight of the above probative competent medical evidence more nearly approximates moderate rather than marked limitation of motion. 

Furthermore, a separate rating is not available under Diagnostic Code 5270, as a diagnosis of ankylosis has not been rendered. See, e.g., 10/12/2010 VA examination report. A separate rating is not available under Diagnostic Code 5272 as there is no ankylosis of the subastragalar or tarsal joint. There has also been no finding of malunion of os calcis, astragalus, or an astragalectomy, thus Diagnostic Codes 5273 and 5274 are inapplicable. 

The Board acknowledges that the Veteran has reported pain associated with her right and left ankles, thus the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca and Mitchell. At the December 2016 VA examination, the Veteran reported pain in her anterior ankle, rather than her Achilles tendon, and that her right ankle is weak, hurts, and swells. On physical examinations, there were no findings of instability and no findings of localized pain or tenderness; or, pain, weakness, fatigability or incoordination that would significantly limit functional ability with repeated use in either ankle. Id. at p. 3.  This is consistent with the findings of no objective evidence of pain or limited motion following repetitive motion upon examination in 2010.

The Board notes that pain alone is not sufficient to warrant a higher rating as pain may cause a functional loss but does not itself constitute functional loss. Mitchell, 25 Vet. App. at 38. Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id.; 38 C.F.R. § 4.40. While the Board acknowledges the Veteran's reported pain in her ankles, to include up to 
9 daily, the Board finds that the current 10 rating adequately compensates her for these manifestations. Additionally, at her most recent VA examination, the examiner noted that she did not have any functional loss. In sum, the Board finds that the evidence does not result in a separate and/or higher rating without additional functional loss. DeLuca, 8 Vet. App. at 204-07. As such, the Board finds that 38 C.F.R. § 4.40 & 4.45 do not provide a basis for an increased rating. 

ORDER

An initial rating in excess of 10 percent for left ankle Achilles tendinopathy is denied. 

An initial rating in excess of 10 percent for right ankle Achilles tendinopathy is denied. 




____________________________________________
Paul Sorisio 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


